          Case 1:19-cv-11253-AJN-KHP Document 38
                                              37 Filed 04/21/20
                                                       04/20/20 Page 1 of 3




                                                                                                           04/21/2020



    JAMES E. JOHNSON                         THE CITY OF NEW YORK                               MARIA FERNANDA DECASTRO
    Corporation Counsel                                                                                         Senior Counsel
                                        LAW DEPARTMENT                                                   phone: (212) 356-2658
                                                                                                           fax: (212) 356-3509
                                                100 CHURCH STREET                                        mdecastr@law.nyc.gov
                                                NEW YORK, N.Y. 10007


                                                                                 April 20, 2020
                                       Defendant, the City of New York's Motion to Dismiss will be due on May
VIA ECF
Honorable Katharine H. Parker          5, 2020 and its responses to this Court's Valentin order will be due on
United States Magistrate Judge         July 20, 2020. The initial conference scheduled for April 23, 2020 is
United States District Court           hereby adjourned to July 22, 2020 at 9:30 a.m. A copy of this Order has
Southern District of New York          been mailed to Plaintiff by Chambers.
500 Pearl Street
New York, New York 10007

                    Re:    Lurch, Jr. v. The City of New York, et al., 19-CV-11253 (AJN) (KHP) 4/21/2020

Your Honor:

               I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
the City of New York, and the attorney assigned to represent the City of New York in the above-
referenced matter.1 I write respectfully to request: (1) that the Court stay this office’s response to
the Court’s Valentin Order for 90-days due to the ongoing public health emergency; (2) an
adjournment of the initial conference scheduled for April 23, 2020 to a later date that corresponds
with the aforementioned request for stay; and (3) a brief extension of time to file defendant City
of New York’s motion to dismiss plaintiff’s complaint from April 21, 2020 to May 5, 2020. This
request is submitted without plaintiff’s consent as attempts to communicate with plaintiff have
been frustrated by recent quarantine measures taken at his institution.2 This is this office’s first of
such requests.

1
   This case has been assigned to Assistant Corporation Counsel Amanda Rolon, who is licensed to practice law in
the State of New York and is presently awaiting admission to the Southern District of New York. Ms. Rolon is
handling this matter under supervision and may be reached at (212) 356-2356 or arolon@law.nyc.gov.
2
  Plaintiff was initially released from the Vernon Bain Center on February 27, 2020. On March 6, 2020, plaintiff
provided the undersigned with his updated contact information. (See ECF No. 20.) However, efforts to communicate
with plaintiff at the telephone number provided by plaintiff were unsuccessful. Upon researching the New York City
Inmate Lookup, the undersigned learned that on March 17, 2020, plaintiff was reincarcerated to the Vernon Bain
Center (“VCBC”). This office then communicated with a VCBC Social Services worker, Ms. Jeffers, who informed
us that she could no longer facilitate calls with plaintiff because his housing unit is under quarantine restrictions.
       Case 1:19-cv-11253-AJN-KHP Document 38
                                           37 Filed 04/21/20
                                                    04/20/20 Page 2 of 3




                 By way of background, plaintiff filed the Complaint in this action on December 5,
2019, alleging, inter alia, that he was subjected to excessive force by employees of the New York
City Police Department on two separate occasions. (ECF No. 2.) Pursuant to Valentin v. Dinkins,
121 F.3d 72 (2d Cir. 1997), this Court ordered this office to ascertain the identities and service
addresses of the John Doe NYPD Officers who allegedly responded to the incidents taking place
at the Kimpton Muse Hotel. (ECF No. 5.) On March 9, 2020, your Honor granted this office’s
first request for an enlargement of time to respond to the Valentin Order. (ECF Nos. 19 & 22.)

                Unfortunately, to date, this office has been unable to ascertain the identities of the
John Doe defendants. This is in large part due, as the Court is aware, to the drastic change in
circumstances. On March 13, 2020, Mayor Bill de Blasio declared New York City to be in a state
of emergency. In light of pronouncements from government and judicial officials, associated
policies, expert recommendations, and the continued spread of COVID-19, the New York City
Law Department, along with the majority of employers in New York City and State, has advised
that individuals should work from home as much as is practicable to ensure compliance with public
policy directives, and to protect individuals from further community spread of the virus. In order
to ascertain the identities of the John Doe police officers and investigate the allegations of the
complaint, records from the New York City Police Department are necessary. However, at this
time, the undersigned cannot obtain those documents, as the agents tasked with producing essential
litigation documents from the New York City Police Department are unable to do so due to the
health crisis. Additionally, the unforeseen work from home mandate has impacted the
undersigned’s ability to complete defendant City’s anticipated motion to dismiss within the time
provided.

                 The work from home mandate has also created a number of challenges in terms of
corresponding with incarcerated pro se plaintiffs. At this time, corresponding with incarcerated
pro se plaintiffs is difficult in the context of a work from home situation as sending correspondence
would require defendants venturing out to local post offices, which is directly in conflict with the
work from home mandate currently in place. Accordingly, this office is unable to provide plaintiff
with a copy of this letter or any other filings by mail at this time, but will provide plaintiff with a
copy of all correspondence via mail once it becomes feasible. Moreover, efforts to secure
plaintiff’s availability for the upcoming telephone conference have been unsuccessful due to recent
quarantine measures taken at plaintiff’s institution.

              In light of the above considerations, this office respectfully requests that the Court
impose a 90-day stay of this office’s response to the Court’s Valentin Order, and adjourn the initial
conference to a later date that corresponds to the aforementioned stay. Additionally, the
undersigned requests that the Court extend defendant City’s time to respond to the complaint until
May 5, 2020.

                 The undersigned thanks the Court for its attention to this matter.


Additionally, to date, the undersigned has been unable to communicate with VCBC to coordinate the facilitation of
the telephonic conference scheduled for April 23, 2020.


                                                       -2-
Case 1:19-cv-11253-AJN-KHP Document 38
                                    37 Filed 04/21/20
                                             04/20/20 Page 3 of 3



                                      Respectfully submitted,
                                      Maria Fernanda DeCastro /s/
                                      Senior Counsel
                                      Special Federal Litigation Division




                                -3-
